                         ------------·-
            Case 1:20-cr-00096-CM Document 23 Filed 09/15/20 Page 1 of 1
            Case 1:20-cr-00096-CM       Document 22 Filed 09/15/20 Page 1 of 1
                                                  U.S. Department of Justice

                                                     United States Allorney
,..                                                  Southern District of New York
                                                     The Silvio J. Mo llo Building
       DOCUMENT                                      One Saint Andrew's Pla:a
       ELECTRONICALLYFII:,ED                         New Yo rk, New York /000 7
                                                                                     IVlEMO ENDORSEC
       DOC#:
       DATE FILED:
                        q7t sJ)pJq
                                _                     September 15, 2020
                          r   .I



                              r r~-·•r·
ByECF
                              !
The Honorable Colleen McrJlatio_n .. ' -
Chief United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY I 0007

      Re:    United States v. Jason Rivera, 20 CR 96 (CM)

Dear Judge McMahon,

         The Government writes on behalf of the defendant, who requests respectfully that the Court
further adjourn the conference currently scheduled for September 22, 2020 to November 18, 2020
at 3 :00 PM, a date and time that the parties understand may be convenient to the Court and that
will permit further discussions between the parties concerning a possible pretrial disposition. The
Government consents to this request. In addition, with the consent of the defendant, the
Government requests respectfully that the Court exclude time under the Speedy Trial Act from
September 22, 2020 through the date of November 18, 2020 pursuant to 18 U.S.C. § 3161 (h)(7)
on the basis that the interests of the public and the defendant in a speedy trial are outweighed here
by the interests of the defendant in exploring a possible pretrial disposition amidst the
circumstances of the ongoing national emergency and the delays attendant to it with respect to
achieving such a disposition.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                                J'km-~ w4
                                          By: _ _ _ _ _ _ _ _ _ __
                                              Thomas John Wright
                                              Assistant United States Attorney
                                              (212) 63 7-2295

cc: Jeremy Schneider (Counsel to Defendant Jason Rivera) (by ECF)
